DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 16 MARCH 2021, Applicant has amended the claims and has added new Claim 21.  Claims 17-20 remain withdrawn. 
Current pending claims are Claims 1-16 and 21 are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 16 MARCH 2021, with respect to the objection to the SPECIFICATION have been fully considered and are persuasive.  The objection to the SPECIFICATION has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 13-15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOLHO, US Publication No. 2007/0184463 A1. 
Applicant’s invention is drawn towards a device, a microfluidic device.  
Regarding Claim 1, the reference MOLHO discloses a  microfluidic device, Figure 1, device 100, [0028], comprising: a sample inlet, Figure 1, [0028], Figure 4A-G, character 411, [0048], and a cell retention body, Figure 1, [0028], substrate 110 include grooves, the cell retention body comprising one or more than one microchannel in fluid communication with the sample inlet, each of the one or more than one microchannel comprising a lower first wall and side walls, Figure 3, [0035], character 314, and wall of port 106, the lower first wall and the side walls defining a microchannel volume, [0035], the lower first wall comprising a plurality of sample wells along a length of the microchannel, see configuration of ports 106 along a length, each of the plurality of sample wells comprising a sample well base, [0035], he combination of each aperture 206 and port 106 forms a well with a total volume equal to the volume of the aperture and the volume of the port, one or more than one sample well side wall and a metallic film, or magnet, in alignment with, and positioned on or below the sample well base, Figure 4BG, magnet 413, [0044].
Additional Disclosures Included are: Claim 2: wherein the  microfluidic device of claim 1 further comprising an upper second wall, Figure 2A-E, [0034], cover layer 200, the upper second wall defining a plurality of openings so that each of the plurality of openings is in spatial alignment, and positioned above, each of the plurality of sample wells, Figure 3, [0035], aperture 206.; Claim 3: wherein the microfluidic device of claim 2, wherein each of the plurality of openings of the upper second wall provides access for a measurement system to the plurality of sample wells, Figure 3, aperture 206 and port 106 allows access since it is open.; Claim 5: wherein the microfluidic device of claim 1, wherein the sample inlet comprises a first and second opening, the Claim 6: wherein the microfluidic device of claim 1, wherein the sample inlet comprises one opening for receiving a diluted sample, Figure 4A-E, [0048].; Claim 7: wherein the microfluidic device of claim 1, wherein the sample inlet comprises a pre-loaded reservoir of diluent, one opening for receiving a sample, and a mixing chamber in which the sample is mixed with the diluent, Figure 6A-D.; Claim 13: wherein the microfluidic device of claim 1, wherein the sample well base is coated with cell-specific binding molecules, [0043].; Claim 14: wherein the microfluidic device of claim 1, wherein a magnet, an induction coil or a magnetic-field-generating device is below each of the plurality sample wells, Figure 4A-G, magnet 413, [0044].; Claim 15: wherein the microfluidic device of claim 1, wherein the one or more than one microchannel is in fluid communication with a flow-through collection reservoir, Figure 7, waste well 771, [0058].; and Claim 21: wherein the microfluidic device of claim 14, wherein the metallic film position on the sample well base concentrates a magnetic field generated by the magnet, induction coil or magnetic-field-generating device, Figure 4A-G, magnet 413, [0044].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MOLHO, US Publication No. 2007/0184463 A1, and further in view of STAATS, US Publication No. 2003/0156993 A1.
Regarding Claim 9, the MOLHO discloses the claimed invention, but is silent in regards to the parameters of the microchannel and diameters of the sample wells. 
The STAATS discloses a microfluidic device, abstract, Figure 1, [0027], microfluidic device 100, comprising a sample inlet, abstract, Figure 1, [0052, 0055, 0067], inlet 115,  and a cell retention body, Claim 2, [0052, 0055], Figure 9, channel 510,   the cell retention body comprising one or more than one microchannel in fluid communication with the sample inlet, Figure 9, [0055], each of the one or more than one microchannel comprising a lower first wall and side walls, Figure 10, channel 510, channel has walls, the lower first wall and the side walls defining a microchannel volume, the lower first wall comprising one or more than one sample well along a length of the microchannel, Figure 9 and 10, [0055], opening 140, each of the one or more than one sample well comprising a sample well base, Figure 10, substrate 110, [0027],  one or more than one sample well side wall and a metallic film, [0054, 0058], or magnet, in alignment with, and positioned on m and about 30.0 m, [0035]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the dimensions to selectively permit passage of one type of cell while restricting the passage of another, based on size.  
Additional Disclosures are: Claim 10: wherein the microfluidic device of claim 1, wherein each of the one or more than one sample well base is circular in shape with a diameter between about 8.0 m and about 30.0 m and the sample well side wall has a height between about 1.0 m and about 10.0 m, STAATS [0035, 0061].; Claim 11: wherein the microfluidic device of claim 1, wherein each of the one or more than one sample well base is circular in shape with a diameter between about 8.0 m and about 30.0 m and the sample well side wall is curved or sloped, STAATS [0027, 0035, 0061].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MOLHO, US Publication No. 2007/0184463 A1, and further in view of SALTSMAN, US Publication No. 2005/0106066 A1. 
Regarding Claim 8, the reference MOLHO discloses the claimed invention, but is silent in regards to wherein the device include a cell selective filter. 
The SALTSMAN reference discloses a microfluidic device, abstract, Figure 1A-C, device 110, [0040], comprising a sample inlet and a cell retention body, Figure 1A-C, [0039-0042], inlet 130 and channel 120, the cell retention body comprising one or more than one microchannel in fluid communication with the sample inlet, Figure 1A-C, [0039-0042], each of the one or more than one microchannel comprising a lower first wall and side walls, the lower first wall and the side walls defining a microchannel volume, Figure 1A-C, wherein a cell selective filter is placed 
It would be obvious to one having ordinary skill in the art before the effective filing date to include a filter at or below the sample inlet to remove selected particles, such as white blood cells, red blood cells, polymeric beads, such as polystyrene or latex with sizes from 1-100 microns, and bacteria cells, such as E. coli, from the liquid sample, and may comprise a membrane, SALTSMAN, [0040].  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MOLHO, US Publication No. 2007/0184463 A1, and further in view of GONG, US Publication No. 2003/0138941 A1. 
Regarding Claim 16, the MOLHO reference discloses the claimed invention, but is silent in regards to wherein the flow through collection reservoir further comprises an absorber for generating suction.
In the device of GONG, flow through the microfluidic device is aided by an absorber for generating suction, Figure 1, absorbent 5, [0095].
It would be obvious to one having ordinary skill in the art before the effective filing date to include an absorber for generating suction to aid in the flow through the collection reservoir and extract the mixture through the device, GONG, [0095].  
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MOLHO, US Publication No. 2007/0184463 A1, and further in view of CASTELLANA, Direct Writing of Metal Nanoparticle Films Inside Sealed Microfluidic Channels, Anal. Chem., 2006, 78, 107-112.  
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 4, the reference MOLHO discloses a  microfluidic device, Figure 1, device 100, [0028], comprising: a sample inlet, Figure 1, [0028], Figure 4A-G, character 411, [0048], and a cell retention body, Figure 1, [0028], substrate 110 include grooves, the cell retention body comprising one or more than one microchannel in fluid communication with the sample inlet, each of the one or more than one microchannel comprising a lower first wall and side walls, Figure 3, [0035], character 314, and wall of port 106, the lower first wall and the side walls defining a microchannel volume, [0035], the lower first wall comprising a plurality of sample wells along a length of the microchannel, see configuration of ports 106 along a length, each of the plurality of sample wells comprising a sample well base, [0035], the combination of each aperture 206 and port 106 forms a well with a total volume equal to the volume of the aperture and the volume of the port, one or more than one sample well side wall and a metallic film, or magnet, positioned on or below the sample well base, Figure 4BG, magnet 413, [0044]. 
The MOLHO discloses the claimed invention, but is silent in regards to wherein one or more than one probe is suspended to a wall.  
CASTELLANA discloses a microfluidic device, abstract, page 107, comprising: a wall that has one or more than one probe suspended thereto, so that each of the one or more than one probe is in spatial alignment, abstract, page 110. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that at least one wall has one or more than one probe suspended thereto for protein capture, page 107, 110. 
Regarding Claim 12
CASTELLANA discloses a microfluidic device with a patterned silver metallic film on a surface, page 107-108, Figure 1.   CASTELLANA also discloses films of Pd and Au can also be patterned on a substrate, page 107, 108, 111.  .  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the MOLHO to have a metallic film on a surface of the device to have a device with enhanced sensitivity, page 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797